PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/306,163
Filing Date: 24 Oct 2016
Appellant(s): HOFFMAN, Brad, E.



__________________
Eric Greenwald
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/19/2021.

(1) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) 	Response to Argument
I.	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over High et al (US 2003/0130221) in view of Luth et al (J. Clin. Invest. 118:3403-3410, 2008; IDS), Kerlero de Rosbo et al (Eur. J. Immunol. 27:3059-3069, 1997), Fissolo et al (J. Neuroinflammation 9:139, 2012; http://www.jneuroinflammation.com/content/9/1/139, 13 pages) and Cooper et al (Human Gene therapy 20:767-776, 2009; IDS), following are Appellant’s arguments and Examiner’s responses.
A.	Appellant argued basically that the cited combination of High, Luth, Kerlero de Rosbo, Fissolo and Cooper fails to teach or suggest each and every limitation of currently amended claims, particularly the rAAV8 particle provides presentation of the encoded MOG to immune cells in a manner capable of evading a cytotoxic T lymphocyte response.  Appellant further argued that the cited combination of High, Luth, Kerlero de Rosbo, Fissolo and Cooper fails to provide any reasonable expectation of success for the claimed rAAV8 particle to provide evasion of cytotoxic T cell inflammation; and in this instance an ordinary skilled in the art would have expected that the MOG protein encoded in the AAV vector to be presented in immune cells via Major Histocompatibility Complex I pathway, which engages the more harmful CD8-mediated cytotoxic T cell response but the application reports that rAAV8-MOG delivery suppresses, rather than engages, the cytotoxic T cell response and further suppresses antibody formation against the MOG product, thereby enabling a long-term therapeutic effect in the liver.  Appellant argued that the presentation of MOG in a manner that evades harmful cytotoxic T cell response 
First, the instant claims are directed to a rAAV-8 particle comprising a nucleic acid segment encoding a full-length myelin oligodendrocyte glycoprotein (MOG) operably linked to a hepatocyte-specific promoter, wherein an infection of hepatocytes by the rAAV particle provides for presentation of the encoded MOG to an immune cell in a manner capable of evading or abrogating a cytotoxic T cell response.  Please note that the cytotoxic T cell response to be eluded or abrogated is one that is directed to an encoded MOG that is presented by infected hepatocytes.  It is also noting that the claimed rAAV8 particle can be used for a variety of applications, for example in vitro, ex vivo or in vivo including for prophylactic and/or therapeutic applications, or simply for an in vivo gene delivery method.  
Second, with respect to the functional limitation “wherein an infection of hepatocytes by the rAAV particle provides for presentation of the encoded MOG to an immune cell in a manner capable of evading or abrogating a cytotoxic T cell response” which Appellant asserts it to be a “surprising” property of the claimed rAAV8 particle, the modified recombinant AAV-8 vector/particle resulting from the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al and Cooper et al as set forth in the 103 rejection of record is indistinguishable and encompassed by the presently claimed rAAV8 particle.  Since the modified recombinant hepatic/liver-directed expression of a therapeutic transgene induces immunological tolerance (e.g., at the T helper cell level in the form of non-responsive T helper cells or T cell anergy; paragraph [101]) to the expression product of the therapeutic transgene and it is not broken by challenge, along with a sustained transgene expression in different murine strains without eliciting a neutralizing antibody response; and Luth et al also demonstrated that ectopic expression of neural autoantigen myelin basic protein (MBP) in a transgenic mouse liver suppresses experimental autoimmune neuroinflammation in a mouse model for the human neuroinflammatory disease multiple sclerosis EAE by inducing MBP-specific CD4+CD25+Foxp3+ Tregs which are important mediators of immune tolerance to self-antigens.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  An induced transgene-specific immunological tolerance along with an induced MBP-specific CD4+CD25+Foxp3+ Tregs via transgene/MBP autoantigen expression in liver must also result in an eluded or abrogated cytotoxic T cell response to the transgene/MBP expression; otherwise a sustained transgene expression and suppressed EAE symptoms would not be achieved by High et al and Luth et al, respectively. 
both references are related to CD8+ T-cell responses to adeno-associated virus capsid only in humans, but not in dogs or other experimental animals.  Mingozzi stated explicitly “Hepatic adeno-associated virus (AAV)-serotype 2 mediated gene transfer results in transgene product expression that is sustained in experimental animals but not in human subjects.  We hypothesize that this is caused by rejection of transduced hepatocytes by AAV capsid-specific memory CD8+ T cells reactivated by AAV vectors.  Here we show that healthy subjects carry AAV capsid-specific CD8+ T cells and that AAV-mediated gene transfer results in their expansion.  No such expansion occurs in mice after AAV-mediated gene transfer” (Abstract); and “These findings raise safety question for the use of AAV in gene transfer to humans who, owing to previous infections, harbor memory T cells to AAVs” (page 419, left column, last sentence of first paragraph).  Manno also stated clearly “We have previously shown that a single portal vein infusion of a recombinant adeno-associated viral vector (rAAV) expressing canine Factor IX (F.IX) resulted in long-term expression of therapeutic levels of F.IX in dogs with severe hemophilia B1.  We carried out a phase ½ dose-escalation clinical study to extend this approach to human with sever hemophilia B.  rAAV-2 vector expressing human F.IX was infused through the hepatic artery into seven subjects.  The data show that:….(iii) duration of expression of therapeutic levels was limited to a period of about 8 weeks” (Abstract).  Please note that the claimed rAAV8 particle with the functional language “wherein an infection of hepatocytes by the rAAV provides for presentation of the encoded MOG to an immune cell in a manner capable of  evading or abrogating a cytotoxic T cell response” can be used in a mammal such as mice and dogs, and not necessarily limited to human subjects, let alone human subjects already exposed to previous AAV infections and harboring memory T cells to AAVs.  Therefore, there is no surprising property for the claimed rAAV8 particle, and an ordinary skilled in the art would have a reasonable expectation of success that the modified recombinant AAV-8 vector/particle resulting sustained expression of F.IX in different murine strains following hepatic AAV-mediated gene transfer without a neutralizing anti-hF.IX response is associated with induction of immune tolerance (e.g., at the T helper cell level in the form of non-responsive T  helper cells or T cell anergy, paragraph [101]) and that the tolerance induction is antigen-specific and is not broken by challenge; and that antibody formation could be avoided by an increase in AAV vector dose such as 4x1011 vg/animal or 2x1012 vg/animal (paragraph [0098]).  Moreover, the functional language for the claimed rAAV8 particle simply requires the cytotoxic T cell response to be eluded or abrogated is one that is directed to an encoded MOG that is presented by infected hepatocytes, and not to adeno-associated virus capsid protein.  Furthermore, Appellant has not produced any rAAV8 particle that can evade CD8+ T cell response to adenovirus capsid protein in a human subject exposed to previous AAV infections, let alone previous AAV8 infections and/or harboring memory T cells to AAV8 particles. 
Fourth, as for Appellant’s implied impermissible hindsight reconstruction, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Fifth, in response to Appellant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Moreover, the claims recite numerous limitations such as a rAAV8 particle, an encoded full-length MOG, a hepatocyte-specific promoter, the nucleic acid segment further encodes and further expresses a second therapeutic molecule and the functional language “wherein an infection of hepatocytes by the rAAV particle provides for presentation of the encoded MOG to an immune cell in a manner capable of evading or abrogating a cytotoxic T cell response”.  
Sixth, with respect to a long-term stable expression of MOG in a liver to induce MOG-specific CD4+CD25+FoxP3+ Tregs mediated by the modified recombinant AAV-8 vector/particle resulting from the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al and Cooper et al as set forth in the 103 rejection, an ordinary skilled artisan would have a reasonable expectation of success since a long-term and sustained transgene expression mediated by AAV has been taught at least by High et al and Cooper et al.  The primary High reference already taught explicitly using adeno-associated virus vectors which can be produced in a helper virus-free system, are devoid of any viral gene products, and have reduced immunogenicity compared to other viral vectors; and sustained transgene expression in liver in multiple murine strains is associated with induction of immune tolerance and higher levels of transgene expression favor tolerance (see Examples 3-4).  Moreover, before the effective filing transgene expression to be maintained long-term (more than 1.5 years) and the expression does not decrease substantially during that time as evidenced at least by the teachings of Xiao et al (J. Virol. 70:8098-8108, 1996).  Similarly, Ziegler et al (Mol.Ther. 9:231-240, 2004; Abstract only) reported that intravenous administration of a recombinant AAV2 vector encoding human alpha-galactosidase A under the transcriptional control of a liver-restricted enhancer/promoter generated a sustained hepatic expression of alpha-galactosidase A (an intracellular enzyme) for 12 months in BALB/c mice and it was associated with a significantly reduced immune response to the expressed enzyme; and even a subsequent challenge with recombinant human alpha-galacosidase A at 6 months later failed to elicit the production of anti-alpha-galactosidase A antibodies.  Furthermore, Cooper et al also demonstrated that AAV-8 was more efficient in transgene expression and induction of transgene product-specific regulatory CD4+CD25+FoxP3+ T cells at significantly higher frequency.  

B.	Appellant argued that the Examiner has ignored objective evidence of non-obviousness, particularly Appellant demonstrated that a single administration of rAAV8 particles expressing a full-length MOG operably controlled by a hepatocyte-specific promoter provided “unexpected” efficacy in multiple genetically diverse strains of mice and against multiple immunogenic epitopes of the same protein simultaneously, including de novo epitopes that may be presented in MS patients through epitope spreading; and that a skilled in the art also recognized difficulty in reversing EAE phenotype when EAE-induced mice are challenged with multiple immunogenic peptides as supported by data provided in the First Declaration of Dr. Brad Hoffman filed on 05/13/2019 and the post-filing Keeler reference (2018).  Particularly, the post-filing Keeler reference demonstrates that administration of these rAAV8 particles to mice the unexpected and substantially improved results provided by the presently claimed rAAV particle relative to AAV vectors of the prior art; and the claims are commensurate in scope with the unexpected results provided in the post-filing Keeler reference.  Additionally, the results reported in the post-filing Keeler reference generated praises from Dr. Bellur Prabhakar, an expert in the field of immunology as probative of non-obviousness of the claims.  Appellant reminded the examiner that a composition needs not provide the same unexpected efficacy under any other conditions to be patentable, for example efficacy via multiple routes of delivery such as topical administration for rAAV8-MOG vector designed for infection of hepatocytes.  Nevertheless, the Supplemental Declaration of Dr. Hoffman filed on 09/21/2020 shows that the claimed vector is able to yield the same or similar efficacy under many experimental conditions (e.g., multiple injection doses at 109 vg/animal, 1010 vg/animal, 1011 vg/animal and 1012/animal; mice at various ages; with or without re-challenge of EAE induction following vector treatment; challenge with any of several MOG epitopes in CFA; similar extent and rate of reversal in both DBA-1 and C57BL/6 strains of mice following EAE induction with either MOG79-96 or MOG119-132 epitope).  Thus, the results provided in the Supplemental Declaration indicate that the unexpected results proffered in the Keeler reference and the First Declaration are able to be obtained over a range of in vivo conditions, and thus the proffered evidence of unexpected results is probative of the non-obviousness of the claims.
First, with respect to “unexpected” results (e.g., a single injection of the claimed AAV-MOG vector confers protection against secondary endogenous myelin epitopes (Figure 1 in the Appendix B of the first 1.132 Declaration of Dr. Hoffman); a single administration of AAV-MOG is effective at both reversing pre-existing EAE and preventing EAE onset in mice having different immunogenic backgrounds (Figure 2 in the Appendix B of the first 1.132 Declaration); prevention the instant specification does not have a written support for an experimental design of administering any AAV-MOG vector in mice about 200 days prior to EAE induction followed by a challenge with antigenic peptides 84 days after EAE induction; and/or transient immune suppression protocol (an intraperitoneal injection of rapamycin at 5 mg/kg immediately after treating mice with AAV8-MOG, then 2 additional doses of rapamycin at 5 mg/kg 48 hr apart) with rapamycin to enhance AAV8-MOG immunotherapy in EAE as disclosed in the post-filing 2018 Keeler publication.  Nor does the instant specification have any written support for the use of MOG119-132 and/or MOG79-96; or the concepts for inducing EAE with multiple immunogenic epitopes simultaneously and to induce EAE in DBA-1 (H-2q) mouse with MOG79-96 as shown in Figures 1-2 of the first 1.132 Declaration.  As already noted above, the “unexpected” efficacy/results which Applicant referred to are obtained only via specific prophylactic and/or therapeutic method (e.g., a single injection with 1011 vg of AAV8-MOG via tail vein for each 7- to 9- week-old female C57BL/6 mouse; pretreatment with AAV8-MOG to induce transgene-specific tolerance about 200 days before EAE induction with MOG35-55/CFA and a subsequent rechallenge 84 days later; an enhanced AAV8-MOG immunotherapy with an intraperitoneal injection of rapamycin (5mg/kg) and two additional doses of rapamycin (5mg/kg) 48 hr apart as described in the post-filing Keeler reference); but the examined claims and under appeal are not method claims. 
Second, the examiner considered thoroughly the Supplemental Declaration of Dr. Hoffman showing that the claimed vector is able to yield the same or similar efficacy under many experimental conditions (e.g., multiple injection doses at 109 vg/animal, 1010 vg/animal, 1011 vg/animal and 1012/animal; mice at various ages; with or without re-challenge of EAE induction following vector treatment; challenge with any of several MOG epitopes in CFA; similar extent and rate of reversal in both DBA-1 and C57BL/6 strains of mice following EAE induction 79-96 or MOG119-132 epitope).  However, as already noted in section A above, the modified recombinant AAV-8 vector/particle resulting from the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al and Cooper et al is indistinguishable and encompassed by the claimed rAAV8 particle.  Since the modified recombinant AAV8 vector/particle is structurally indistinguishable from the recombinant rAAV8 particle of the present application, it also possesses the same recited property upon infection of hepatocytes in a mammal and/or similar efficacy under the many experimental conditions shown in the Supplemental Declaration, particularly High et al already taught clearly that hepatic/liver-directed expression of a therapeutic transgene induces immunological tolerance (e.g., at the T helper cell level) to the expression product of the therapeutic transgene and it is not broken by challenge, along with a sustained transgene expression in different murine strains without eliciting a neutralizing antibody response; and Luth et al also demonstrated that ectopic expression of neural autoantigen myelin basic protein (MBP) in a transgenic mouse liver suppresses experimental autoimmune neuroinflammation in a mouse model for the human neuroinflammatory disease multiple sclerosis EAE by inducing MBP-specific CD4+CD25+Foxp3+ Tregs which are important mediators of immune tolerance to self-antigens.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  An induced transgene-specific immunological tolerance along with an induced MBP-specific CD4+CD25+Foxp3+ Tregs via transgene/MBP autoantigen expression in liver must also result in 
Third, with respect to the praises of Dr. Bellur Prabhakar for the results reported in the post-filing 2018 Keeler publication, it is noting that praises are not a factor in determining obviousness/non-obviousness under 35 U.S.C. 103, particularly praises for the 2018 Keeler publication that is published about 4 years after the effective filing date of the present application (04/24/2014) with experimental designs and concepts that are not supported by the as-filed specification (already discussed in details above).

C.	In the Appeal Brief, with respect to dependent claims 10-11 and 20 Appellant argued that the Examiner fails to articulate any rationales underpinning a motivation to combine or a reasonable expectation of success for an ordinary skilled artisan to arrive at these dependent claims, which are directed to a rAAV8 particle comprising the a nucleic acid segment that encodes two distinct therapeutic molecules such as MOG polypeptide and a second therapeutic molecule such as a mammalian myelin basic protein (MBP).
These dependent claims would also have been obvious for an ordinary skilled artisan based on the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al and Cooper et al with a reasonable expectation of success.  Particularly the primary High reference already taught the polynucleotide encoding one or more proteins of interest, coupled with the successful demonstration by Luth et al that ectopic MBP (myelin basic protein) expression in the liver in the form of MBP-encoding vector and/or adenoviral gene transfer of MBP suppresses experimental autoimmune encephalomyelitis (EAE) along with the Kerlero de Rosbo reference disclosing and suggesting a prevalent role for the autoimmune response to MOG 

II.	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over High et al (US 2003/0130221) in view of Luth et al (J. Clin. Invest. 118:3403-3410, 2008; IDS), Kerlero de Rosbo et al (Eur. J. Immunol. 27:3059-3069, 1997), Fissolo et al (J. Neuroinflammation 9:139, 2012; http://www.jneuroinflammation.com/content/9/1/139, 13 pages) and Cooper et al (Human Gene therapy 20:767-776, 2009; IDS) and further in view of Devaux et al (WO 95/06727) for dependent claim 22, Appellant did not  address and/or provide any argument for this rejection in the Appeal Brief filed on 04/19/2021.

III.	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over High et al (US 2003/0130221) in view of Luth et al (J. Clin. Invest. 118:3403-3410, 2008; IDS), Kerlero de Rosbo et al (Eur. J. Immunol. 27:3059-3069, 1997), Fissolo et al (J. Neuroinflammation 9:139, 2012; http://www.jneuroinflammation.com/content/9/1/139, 13 pages) and Cooper et al (Human Gene therapy 20:767-776, 2009; IDS) and further in view of Boye et al (US 9,816,108), following are Appellant’s arguments and Examiner’s responses.
Appellant argued basically that the Boye reference failed to cure the deficiencies of the combination of High, Luth, Kerlero de Rosbo, Fissolo and Cooper for the reasons already discussed above.  In addition, Appellants argued that the teachings of the Boye reference is inappropriate since it is directed to AAV vector formulated for administration to the eyes to treat Leber’s congenital amaurosis, without mentioning anything about appropriate doses for delivery of gene therapies for multiple sclerosis to hepatocytes.  Appellant further argued that one of skill in the art would readily understand that an appropriate dosage for an AAV gene therapy is 
First, please refer to the Examiner’s same responses to Appellant’s arguments on the deficiencies of the combination of High, Luth, Kerlero de Rosbo, Fissolo and Cooper in section I above.  
Second, it is noting that since the rejection was made under 35 U.S.C. 103, none of the cited references has to teach every limitation of the claims.  For example, in this instance the Boye reference does not have to teach or mention anything about hepatocyte-directed gene therapy for treating multiple sclerosis.  It also appears that Appellant considered each of the cited references in total isolation one from the others, without taking into account of the overall teachings of all of the cited references.
Third, the Boye reference was cited to supplement the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al and Cooper et al mainly for the limitation of dependent claim 28 reciting “in an amount of at least 1011 vector genomes/ml”.  It is also noting that there is a subtle difference between 1011 vg/ml (a titer for rAAV8) and 1011 vg/animal (an administered dose to an animal).
 Fourth, an ordinary skilled in the art would have been motivated to further modify the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al and Cooper et al by also preparing a composition containing their modified rAAV8 vector/particle with a titer or in an amount of at least 1011 vector genome/ml such as 1012 vg/ml or 1013  vg/ml, for MS treatment with a reasonable expectation of success because Boye et al already prepared successfully rAAV vectors AAV5-smCBA-mGC1, AAV5-hGRK1-mGC1 and AAV8(Y733F)-hGRK1-mGC1 with 4.69 x 1012 vg/ml, 4.12 x 1013 vg/ml, and 1.08 x 1013 vg/ml, respectively, for treating Leber’s congenital amaurosis; and also noting that more vector genomes were detected in transfected cells using rAAV vector with higher vector titer.  Moreover, the primary High reference already 11 vg/animal or 2x1012 vg/animal.

IV.	With respect to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter, Appellant urges the Board to order withdrawal of the New Matter rejection contingent on entrance of the proposed amendment reciting “an infection of hepatocytes in vivo in a mammal by the rAAV particle provides for presentation of the encoded MOG to an immune cell in a manner capable of evading or abrogating a cytotoxic T cell response” in the event of a remand. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/QUANG NGUYEN/
Primary Examiner, AU 1633.

Conferees:
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.